               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
JESUS O. TIRADO,                     : CIVIL ACTION
                        Plaintiff,   :
      v.                             : NO. 19-0122
                                     :
ANDREW M. SAUL, 1 COMMISSIONER :
OF SOCIAL SECURITY,                  :
                        Defendant.   :
____________________________________:

                                                ORDER

         AND NOW, this 30th day of March, 2020, upon review of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (ECF No. 24) and Defendant’s

Response to Plaintiff’s Request for Review (ECF No. 25), and in accordance with the

Memorandum Opinion filed this date,

         IT IS ORDERED that Judgment is entered in favor of the Defendant and against

the Plaintiff.

         IT IS FURTHER ORDERED that the Clerk of Court shall mark this case

CLOSED.


                                                      BY THE COURT:



                                                      __/s/ Henry S. Perkin__________________
                                                      HENRY S. PERKIN
                                                      UNITED STATES MAGISTRATE JUDGE




1
        On June 4, 2019, Andrew M. Saul became the Commissioner of the Social Security
Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, he is substituted as the
Defendant in this action. See Fed. R. Civ. P. 25(d).
